DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1–8 in the reply filed on Jul. 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse MPEP § 818.01(a).
Claim Interpretation
Claim 1 recites:
“1. A system comprising: a connector for coupling to a fluid filter element, the fluid filter element comprising an end cap provided with a first coupling means, the connector comprising a second coupling means;
wherein said first coupling means comprises a substantially cylindrical bore presenting an inner threading pattern composed of a number of threaded segments interrupted by non-interfering segments, and said second coupling means comprises a substantially cylindrical protrusion presenting an outer threading pattern composed of a number of threaded segments interrupted by non-threaded segments, or vice versa;
wherein said non-threaded segments are distributed along the circumference of said substantially cylindrical protrusion so as to only allow said substantially cylindrical bore to slide over said substantially cylindrical protrusion without interference between said threaded segments of said substantially cylindrical protrusion and said threaded segments of said substantially cylindrical bore when said substantially cylindrical bore and said substantially cylindrical protrusion are in one of a set of predetermined relative angular position ranges; and


The limitation of “a connector for coupling to a fluid filter element, the fluid filter element comprising an end cap provided with a first coupling means” is confusing because it is unclear if the “filter element” is a positively recited element of the claim.  For the purpose of examination, the filter element is a positively recited element of the claim. 
The claim is also unclear, because a reader would not understand what constitutes the preamble.  Specifically, it is unclear if the entire first paragraph is part of the preamble, or if the preamble only consists of the phrase “A system.”  For the purpose of examination, the preamble only consists of the phrase “A system.”  
The examiner suggests rewriting claim 1 as follows:
“1. A system comprising: 
a connector and a fluid filter element, wherein the connector is for coupling to [[a]] the fluid filter element, and the fluid filter element comprising an end cap provided with a first coupling means, the connector comprising a second coupling means;
wherein said first coupling means comprises a substantially cylindrical bore presenting an inner threading pattern composed of a number of threaded segments interrupted by non-interfering segments, and said second coupling means comprises a substantially cylindrical protrusion presenting an outer threading pattern composed of a number of threaded segments interrupted by non-threaded segments, or vice versa;
wherein said non-threaded segments are distributed along the circumference of said substantially cylindrical protrusion so as to only allow said substantially cylindrical bore to slide over said substantially cylindrical protrusion without interference between said threaded segments of said substantially cylindrical protrusion and said threaded segments of said substantially cylindrical bore when said substantially cylindrical bore 
wherein said threaded segments of said substantially cylindrical protrusion are arranged to allow engagement with said threaded segments of said substantially cylindrical bore, when said substantially cylindrical bore has been slid over said substantially cylindrical protrusion, by means of a rotation.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–8 are rejected under 35 U.S.C. 103 as being obvious over Vercammen, US 2014/0217001 A1 (“Vercammen”) in view of Goldbaum, WO 2014/088600 A1 (“Goldbaum”)1. 
Claim 1 is directed to a system. The system comprises a connector and a fluid filter element. The connector is for coupling to a fluid filter element. The fluid filter element comprises an end cap provided with a first coupling means. The connector comprises a second 
The second coupling means comprises a substantially cylindrical protrusion presenting an outer threading pattern composed of a number of threaded segments interrupted by non-threaded segments, or vice versa. The non-threaded segments are distributed along the circumference of said substantially cylindrical protrusion. The non-threaded segments only allow the substantially cylindrical bore to slide over the substantially cylindrical protrusion without interference between the threaded segments of the substantially cylindrical protrusion and the threaded segments of the substantially cylindrical bore when the substantially cylindrical bore and the substantially cylindrical protrusion are in one of a set of predetermined relative angular position ranges. The threaded segments of the substantially cylindrical protrusion are arranged to allow engagement with the threaded segments of the substantially cylindrical bore. The substantially cylindrical bore has been slid over the substantially cylindrical protrusion, by means of a rotation.
It is noted here that the term “substantially” does not create an indefiniteness issue as the applicant’s disclosure is clear that the term “substantially cylindrical” means that the structure is not perfectly cylindrical. Drawings dated Sep. 20, 2019 (“Drawings”) Fig. 4.  
Vercammen discloses a system. Vercammen Figs. 1 and 4, [0058]. The system comprises a connector (i.e., filter head adapter 140) and a fluid filter element (i.e., filter element 10). The connector 140 is coupled to the fluid filter element 10. Id. at Figs. 1 and 4, [0063]–[0064].  The fluid filter element 10 comprises an end cap 23 provided with a first coupling means (i.e., threaded connection portion 40). Id. at Figs. 1 and 4, [0063]–[0064]. The connector 140 Id. at Fig. 4, [0073]. The first coupling means 40 comprises a substantially cylindrical bore (i.e., annular central opening 26) presenting an inner threading pattern composed of a number of threaded segments (i.e., threaded portions 48) interrupted by non-interfering segment (i.e., slots 42). Id. at Fig. 3A, [0065] and [0066].
Vercammen also discloses that the second coupling means 140 comprises a substantially cylindrical protrusion presenting a threading pattern composed of a number of threaded segments (i.e., threaded portion 142). Id. at Fig. 4, [0073]. Additionally, Vercammen discloses that the substantially cylindrical bore 26 is slid over the substantially cylindrical protrusion 144 and 142, by means of rotation. Id. at Fig.  7, [0082]. 

    PNG
    media_image1.png
    492
    1431
    media_image1.png
    Greyscale

Vercammen does not disclose that the threaded segments 142 is interrupted by non-threaded segments. Vercammen further does not disclose that the non-threaded segments only allow the substantially cylindrical bore 26 to slide over the substantially cylindrical protrusion of 142 and 144 without interference between the threaded segments 142 of the substantially cylindrical protrusion and the threaded segments of the substantially cylindrical bore when the substantially cylindrical bore 26 and the substantially cylindrical protrusion 142 and 144 are in one of a set of predetermined relative angular position ranges. Additionally, Vercammen does 
In the analogous art of threaded engagement systems, Goldbaum discloses a system (i.e., positive locking machine screw mechanism 100). Goldbaum Fig. 1, p. 10, ll. 20–23. The system 100 comprises a connector (i.e., a machine screw 110). Id. at Fig. 1, p. 10, ll. 20–23.  The connector 110 comprises a second coupling means (i.e., body 114 and head 112). Id. at Fig. 1, p. 10, ll. 26–28. Goldbaum also discloses a first coupling means (i.e., work piece 150) comprises a substantially cylindrical bore (i.e. hole 152) presenting an inner threading pattern composed of a number of threaded segments (i.e., female threaded segments 156) interrupted by non-threaded segments (i.e., void female segments 158). Id. at Fig. 3, p. 11, ll. 13–26. 
Additionally, Goldbaum discloses that the second coupling means 112 and 114 comprises a substantially cylindrical protrusion (i.e., body 114) presenting an outer threading pattern (i.e., male threads 120) composed of a number of threaded segments (i.e., threaded segments 122) interrupted by non-threaded segments (i.e., void segments 132). Id. at Fig.  1, p. 10–11, ll. 25–4. The non-threaded segments 132 are distributed along the circumference of the substantially cylindrical protrusion 114. Id. at Fig.  1, p. 11, ll. 5–9. The non-threaded segments 132 only allow the substantially cylindrical bore (i.e., hole 152) to slide over the substantially cylindrical protrusion 114 without interference between the threaded segments 122 of the substantially cylindrical protrusion 114 and the threaded segments (i.e., female segments 156) when the substantially cylindrical bore 152 and the substantially cylindrical protrusion 114 are in one of a set of predetermined relative angular position ranges (i.e., when the threaded segments 122 of substantially cylindrical protrusion 114 are aligned with voided female segments 158 of Id. at Figs. 2–3, p. 11–12, ll. 27–4. The threaded segments 122 of substantially cylindrical protrusion 114 are arranged to allow engagement with the threaded segments 156 of the substantially cylindrical bore 152. Id. at Figs. 2–3. The substantially cylindrical bore 152 has been slid over the substantially cylindrical protrusion 114, by means of a rotation. Id. at Figs. 2–3, p. 12, ll. 14–19.  Additionally, Goldbaum also discloses that its system is common to use in multitudes of ways every day with the advantage of quickly positioning, locking and it will reliably maintain the desired engagement of the screw in the receiving hole throughout the life of the apparatus on which it is installed. Id. at p. 2 and 4, ll. 11–14 and ll. 4–7. It would have been obvious to use the system 100 of Goldbaum in place of the threading mechanism 140 and 40 of Vercammen for the benefits disclosed above. 

    PNG
    media_image2.png
    846
    972
    media_image2.png
    Greyscale

Claim 2 is directed to the system of claim 1. The first coupling means comprises a substantially cylindrical protrusion presenting an outer threading pattern composed of a number of threaded segments interrupted by non-threaded segments. The second coupling means comprises a substantially cylindrical bore presenting an inner threading pattern composed of a number of threaded segments interrupted by non-interfering segments.
Goldbaum discloses a second embodiment where a first coupling means (i.e., threaded bottle neck 414)  comprises a substantially cylindrical protrusion presenting an outer threading pattern 420 composed of a number of threaded segments (i.e., threaded sections 422) interrupted by non-threaded segments (i.e., substantially cylindrically shaped surfaces 430). Goldbaum Fig. 12, p. 15, ll. 3–29. Goldbaum also discloses that the second coupling means (i.e., quick fastening bottle cap 450) comprises a substantially cylindrical bore (i.e., bottle neck receiving cavity 452) presenting an inner threading pattern composed of a number of threaded segments (i.e., threaded sections 456) interrupted by non-interfering segments 460. Id. at Fig.  12, p. 15, ll. 3–29. 
Claim 3 is directed to the system of claim 1. The first coupling means comprises a substantially cylindrical bore presenting an inner threading pattern composed of a number of threaded segments interrupted by non-interfering segments. The second coupling means comprises a substantially cylindrical protrusion presenting an outer threading pattern composed of a number of threaded segments interrupted by non-threaded segments.
Goldbaum discloses that the first coupling means 150 comprises a substantially cylindrical bore 152 presenting an inner threading pattern 156 interrupted by non-interfering segments 160. Goldbaum Fig. 3, p. 11, ll. 13–26. The second coupling means 112 and 114 comprises a substantially cylindrical protrusion 114 presenting an outer threading pattern (i.e., Id. at Fig.  1, p. 10–11, ll. 25–4.
Claim 4 is directed to the system of claim 3. The substantially cylindrical protrusion is provided with a number of circumferential lobes.
Goldbaum discloses that the substantially cylindrical protrusion 114 is provided with a number of circumferential lobes (i.e., threaded segments 122 are formed on circumferential lobes). Goldbaum Fig. 2.  
The limitation of “a number of circumferential lobes” could be alternatively interpreted to be the stub 146 of Vercammen as modified in claim 7. Details are provided below.  
Claim 6 is directed to the system of claim 4. The circumferential lobes are arranged so as to present diametral symmetry.
The limitation of “diametral symmetry” refers to true symmetry in the geometric sense, or an arrangement that deviates sufficiently little from true symmetry to appear symmetric to the human eyes. Spec. dated Sep. 20, 2019 (“Spec.”) p. 5. 
Goldbaum discloses that the circumferential lobes are arranged so as to present diametral symmetry as it is symmetry in the geometric sense. Goldbaum Fig. 2. 
Claim 7 is directed to the system of claim 3. The threaded segments of the substantially cylindrical protrusion are provided at a protruding end with a length of unthreaded mantle having a diameter corresponding to a major diameter of the threaded segments and a length exceeding a thread pitch of said threaded segments, so as to inhibit screwing on of an element presenting a thread in an axial range defined by the length of unthreaded mantle.
Claim 5 
Goldbaum does not disclose that the threaded segments of the substantially cylindrical protrusion are provided at a protruding end with a length of unthreaded mantle having a diameter corresponding to a major diameter of the threaded segments and a length exceeding a thread pitch of said threaded segments, so as to inhibit screwing on of an element presenting a thread in an axial range defined by the length of unthreaded mantle. 
In the analogous art of threaded engagement systems, Vercammen discloses a threaded segments (i.e., threaded portion 142) of a substantially cylindrical protrusion (i.e., connection portion 140) with an unthreaded mantle (i.e., lock portion 144) having a diameter corresponding to a major diameter of the threaded segments and length exceeding a thread pitch of said threaded segments. Vercammen Fig. 4, [0073]. Vercammen also discloses that the unthreaded mantle 144 comprises one or more lobes (i.e., studs 146). Id. at Fig.  4, [0073].  As for the limitation of “to inhibit screwing on of an element presenting a thread in an axial range defined by the length of unthreaded mantle,” since the claimed and prior art products are identical or substantially identical in structure, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I).  It would have been obvious to modify Goldbaum’s substantially cylindrical protrusion 114 to include the lock portion 144 because such structure is recognized in the threaded engagement system art as being suitable for threaded protrusions. With this modification, Vercammen’s lobes 146 on Goldbaum’s substantially cylindrical protrusion 114 would be the plurality of circumferential lobes as required by claim 4. Since Vercammen discloses that studs may be disposed on the substantially cylindrical protrusion unequally spaced to provide a single acceptable orientation, it would have been obvious for the lobes 146 on Goldbaum’s substantially cylindrical protrusion 114 to be unequally disposed on the substantially cylindrical protrusion 114 of Goldbaum to provide a single acceptable orientation. Id. at Fig.  4, [0076].  Therefore, the lobes 146 of Vercammen on Goldbaum’s substantially cylindrical protrusion 114 would present no rotational symmetry. 
Claim 8 is directed to the system of claim 1. The first coupling means is detachably engaged with the second coupling means.
Goldbaum discloses that the first coupling means 150 is detachably engaged with the second coupling means 112 and 114 as they are shown as separate piece in the embodiment. Goldbaum Fig. 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Qianping He/Examiner, Art Unit 1776                                                

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Goldbaum reference is the 41-page Foreign Reference dated Sep. 20, 2019.